[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              April 4, 1997 Date of Application           April 4, 1997 Date Application Filed        April 4, 1997 Date of Decision              April 27, 1999
Application for review of sentence imposed by the Superior Court, Judicial District of Litchfield. CT Page 6659
Docket Nos. CR 94-83437; 94-82465; 82302; 90741; MV 96-197592; 197617; CR 96-90715
Christopher M. Cosgrove, Esq., Defense Counsel, for Petitioner.
Jeffrey Lee, Esq., Assistant State's Attorney, for the State.
 BY THE DIVISION:
The then 19 year old petitioner, after admitting Violation of Probation and pleading guilty to Possession of Marijuana, Operating Under The Influence (2 counts), Reckless Driving and Breach of Peace received a sentence of 4 years in the Violation of Probation (3 counts), and concurrent lesser sentences on the remaining counts for a total effective sentence of 4 years. (He originally had a 5 year suspended sentence for Criminal Mischief and Attempted Larceny.)
Petitioner's counsel does not argue that the sentence imposed was unfair, but posits that the sentencing Court wanted to send this young offender a "wake-up call" that anti-social behavior won't be tolerated. He suggests that the Court presumably expected that the petitioner would be paroled when eligible, but that, in fact, Chappuis was denied parole because of his juvenile record. He argues that the sentence should be reduced to comport with what he states was the sentencing Court's expectations.
The defendant remarked that he has had the "wake-up call" and is ready to become a contributing law abiding citizen.
The State's Attorney is opposed to a reduction, stating the sentence was (as conceded) fair and appropriate.
This Division is empowered to reduce a sentence only if it is unreasonable or disproportionate when reviewed pursuant to the provisions of § 43-28 of the Practice Book.
It cannot be argued that this sentence is unreasonable or CT Page 6660 disproportionate and, in fact, it is concededly not. There is no valid reason for it to be modified by the Sentence Review Division, and it is affirmed.
Klaczak, Norko  Iannotti, J.s, participated in this decision.